DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, in the reply filed on 03/03/2021 is acknowledged.
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/03/2021.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
In reference to claim 1, it is suggested to remove the “.” after “below” in line 4 and insert “.” after (1) in line 6. Appropriate correction is required.
In reference to claim 2, in line 1 it is suggested to amend “an electronic” to “the electronic”, in order to ensure consistency in the claim language. Additionally, it is suggested to delete “.” after “below” in line 2 and insert “.” after (2) in line 4. Appropriate correction is required.
In reference to claim 3, in line 1 it is suggested to amend “an electronic” to “the electronic”, in order to ensure consistency in the claim language. Additionally, it is suggested to amend “the total thickness” in line 2 to “a total thickness”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishio et al. (JP 2000-312979) (Ishio).
	The examiner has provided a machine translation of JP 2000-312979 with the Requirement for Restriction mailed 01/26/2021. The citation of prior art refers to the provided machine translation.
In reference to claim 1, Ishio teaches an aluminum/stainless steel clad material used as an electronic component material, wherein the stainless steel sheet and aluminum plate are corresponding to a roll-bonded laminate for an electronic device composed of a stainless steel layer and an aluminum alloy layer). 
The aluminum/stainless steel clad material is a clad material in which a hard aluminum plate made of an Al-based metal containing A1 as a main component is bonded to one surface of a stainless steel plate, and the hardness of the stainless steel plate is 400 HV and a thickness of 30 to 500 µm ([0010]; [0013]) (corresponding to and thickness Tsus (mm) and surface hardness Hsus (HV) of the stainless steel layer). The aluminum plate has a hardness of 80 HV or higher and a thickness of 50 to 600 µm ([0012]; [0013]) (corresponding to thickness TAl (mm) and surface hardness HAl (HV) of the aluminum alloy layer).
Ishio further teaches in Example A the rolled product includes the stainless steel sheet having a hardness of 320 HV and a thickness of 500 µm (i.e., 0.5 mm), therefore HsusTsus2 is 80; the hardness of the aluminum plate is 90 HV and the thickness is 500 µm (i.e., 0.5 mm) ([0030]), therefore it is clear the clad material of Example A satisfies Formula (1) (i.e., 80 > 22.80; (34.96+0.03*(506.25)-3.57*(22.5))/(-0.008*(506.25)+0.061*(22.5)+1.354) = 22.80) (corresponding to satisfy the correlation represented by Formula (1): HsusTsus2 ≥ (34.96 + 0.03×(HAlTAl2)2 - 3.57× HAlTAl2)/(-0.008×(HAlTAl2)2 + 0.061×HAlTAl2+ 1.354)).
In reference to claim 2, Ishio teaches the limitations of claim 1, as discussed above. Ishio teaches in Example A the stainless steel sheet has a hardness of 320 HV and a thickness of 500 µm (i.e., 0.5 mm), therefore HsusTsus2 is 80; the hardness of the aluminum plate is 90 HV and the thickness is 500 µm (i.e., 0.5 mm) ([0030]), therefore it is clear the clad material of Example A satisfies Formula (2) (i.e., 80 > 15.25; (44.96+0.03*(506.25)-3.57*(22.5))/(-0.008*(506.25)+0.061*(22.5)+1.354) = 15.245) (corresponding to satisfy the correlation represented by Formula (2): HsusTsus2 ≥ (44.96 + 0.03×(HAlTAl2)2 - 3.57× HAlTAl2)/(-0.008×(HAlTAl2)2 + 0.061×HAlTAl2+ 1.354)).
In reference to claim 3, Ishio teaches the limitations of claim 1, as discussed above. Ishio further teaches in Example A the final plate thickness is 1 mm, wherein the stainless steel plate is 500 µm (i.e., 0.5 mm) ([0030]), therefore it is clear the stainless steel plate thickness is 50% of the total thickness of the clad material (i.e., (0.5 mm/ 1 mm)*100 = 50%) (corresponding to the proportion of thickness TSUS of the stainless steel layer to the total thickness of the roll-bonded laminate is 10% to 85%).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being obvious over Nanbu et al. (US 2018/0281103) (Nanbu).
In reference to claims 1-2, Nanbu teaches a metal laminate material, which has a two-layer structure of a stainless steel layer and an aluminum layer, wherein the layers are roll bonded together ([0014]; [0058]) (corresponding to a roll-bonded laminate composed of a stainless steel layer and an aluminum alloy layer). The stainless steel layer has a thickness from 5 µm to 400 µm (i.e., 0.005 to 0.4 mm) and a surface hardness of not more than 300 Hv ([0033]-[0034]) (corresponding to and thickness Tsus (mm) and surface hardness Hsus (HV) of the stainless steel layer). The aluminum layer is an aluminum alloy and has a thickness from 10 µm to 490 µm corresponding to thickness TAl (mm) and surface hardness HAl (HV) of the aluminum alloy layer).
Nanbu teaches a range of thickness and surface harness for each of the layers which when calculated overlap the presently claimed range set forth in presently claimed Formula (1).
Nanbu differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. A Table, provided below, discloses using the upper limit of each of the thickness and surface hardness of the stainless steel layer and aluminum layer, result in presently claimed Formula (1) and Formula (2) being satisfied. 
Additionally, while Nanbu teaches the metal laminate materials are used in various fields, for example for heat radiating members for electronic devices ([0002]) (corresponding to for an electronic device), it is noted that the recitation in the claims that the roll-bonded laminate is “for an electronic device” is merely intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.

Thickness TSUS (mm)
Hardness HSUS (HV)
Thickness TAl (mm)
Hardness HAl (HV)
HSUSTSUS2
HAlTAl2
(HAlTAl2)2
Formula (1)
Formula (2)
0.4
300
0.49
100
48
24.01
576.4801
18.659
13.083



In reference to claim 3, Nanbu teaches the limitations of claim 1, as discussed above. Nanbu teaches the metal laminate material has a thickness of 50 µm to 500 µm ([0041]). The stainless steel layer has a thickness of 5 µm to 400 µm ([0033]), therefore it is clear the thickness of the stainless steel layer is at least 10% (i.e., (5/50)*100 = 10%) (corresponding to the proportion of thickness TSUS of the stainless steel layer to the total thickness of the roll-bonded laminate is 10% to 85%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/MARY I OMORI/Examiner, Art Unit 1784